Case 9:19-cv-80399-RKA Document 31 Entered on FLSD Docket 06/03/2019 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-80399-CIV-ALTMAN/Brannon

  MARC ALAN REICHBART,

         Plaintiff,
  v.

  STEVE MOORE CHEVROLET, LLC,

        Defendant.
  _________________________/

                        ORDER OF DISMISSAL WITH PREJUDICE

         THIS CAUSE came before the Court upon the parties’ Stipulation of Dismissal with

  Prejudice [ECF No. 30], filed on June 2, 2019. Being fully advised, the Court hereby ORDERS

  AND ADJUDGES that this matter is DISMISSED with prejudice. Each party shall bear its

  own fees and costs. The Clerk shall CLOSE this case forthwith, and any pending motions are

  DENIED AS MOOT.

         DONE AND ORDERED in Fort Lauderdale, Florida this 3rd day of June 2019.




                                                   _________________________________
                                                   ROY K. ALTMAN
                                                   UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
